Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1-2, 8-9, and 15-16 are amended. Claims 1-20 are pending and have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 7 recites “a tree structure.” Line 12 recites “a constrained hierarchical structure having a tree structure,” and line 5 from the end of the claim recites “the tree structure of the constrained hierarchical structure.” It is unclear if the tree structure from line 7 is different from the tree structure of the constrained hierarchical structure. Examiner interprets the claim to mean the tree structure from line 7 is a first tree structure, and the tree structure of the constrained hierarchical structure is a second tree structure. Claims 2-7 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.
	Claim 2, line 2 recites “the tree structure.” It is unclear if this refers to the tree structure from claim 1, line 7 or from claim 1, line 12.  Examiner interprets the claim to mean the tree structure refers to that in claim 1, line 7 (the first tree structure).
Claims 8-9 are directed to computer program products that implement the same features as method claims 1-2, respectively, and are therefore rejected for at least the same reasons therein. Claims 9-14 are rejected for failing to cure the deficiencies of claim 8 upon which they depend.
Claims 15-16 are directed to systems that implement the same features as method claims 1-2, respectively, and are therefore rejected for at least the same reasons therein. Claims 16-20 are rejected for failing to cure the deficiencies of claim 15 upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Junker et al. (US 20150170069 A1, cited in the PTO-892 filed 03/01/2022), hereinafter Junker 1, in view of Junker (US 9,020,872 B2, cited in the IDS filed 11/20/2017), hereinafter Junker 2, Junker et al. (US 20140164311 A1, cited in the IDS filed 11/20/2017), hereinafter Junker 3, and Berlandier et al. (US 20170083837 A1, cited in the PTO-892 filed  11/10/2020).

Regarding CLAIM 1, Junker 1 teaches: A method for optimizing a hierarchical rule-based decision policy, the method comprising: 
extracting, from a ruleset that includes a plurality of decision tables that define rules for making a specific decision by a rule engine using at least one computer device, an initial domain of values for each decision within the ruleset; (¶ [0083] and the in-text table teach a ruleset having the initial domain of region, age, value, and category. A plurality of decision tables is interpreted as each if-then statement in the table. ¶ [0109], lines 2-4 teaches extracting. ¶ [0175]-[0182] teaches a computer device.)
computing, using the at least one computer device based on the initial domain of values and a hierarchical structure that contains all of the rules of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions at alower levels in the hierarchical structure that have increasingly reduced domains starting from a lowest level decision; (The crossed-out text is not explicitly taught. ¶ [0084]-[0087] reduces the domain to age, value, and category. A hierarchical structure is taught by ¶ [0088]-[0089], where a general rule has a higher level than a specific rule, and the specific rule is one lower level. Fig. 2A disclosed at ¶ [0101] contains all of the rules of the ruleset. Paragraphs [0102]-[0110], and Figs. 2A-2D further teach computing a reduced domain of values.)
	generating a constrained hierarchical structure  that constrains each decision by a domain by propagating, using the at least one computer device, each of the reduced domain of values upwards in the hierarchical structure; (¶ [0084]-[0087] reduces the domain to age and value. A hierarchical structure is taught by ¶ [0088]-[0089], where a general rule has a higher level than a specific rule, par: 102-110, fig 2A-2D.)
…
obtaining the specific decision to a set of real-world cases using the rule engine that applies the hierarchical rule-based decision policy. (The example in [0083]-[0087] determines category based on region, age, and value by applying the decision policy. [0174], line 5 teaches rule execution.)
	Junker 1 teaches a conflict minimizer 740 in ¶ [0145], checking for consistent logical tests in ¶ [0146], and eliminating redundant resulting rules in ¶ [0166]. However, Junker 1 does not explicitly teach:
a hierarchical structure having a tree structure, a plurality of lower levels in the hierarchical structure, and a constrained hierarchical structure having a tree structure
determining, using the at least one computer device, a completeness and consistency for each decision based on the propagation by deriving a set of missing rules and a place within the tree structure for inserting each missing rule of the set of missing rules, the determining including: 
performing, using the at least one computer device, a completeness analysis that determines the completeness by generating a set of potential missing cases from the plurality of decision tables using constraint solving techniques and evaluating the set of potential missing cases based on the reduced domain of values to generate missing case rules that address only those missing cases that satisfy limitation constraints corresponding to the reduced domain of values; and 
performing, using the at least one computer device, a consistency check that determines the consistency based on the plurality of decision tables for all values used to make the specific decision for each decision in the constrained hierarchical structure to detect an existence of conflicting decisions and evaluating detected conflicted decisions based on the reduced domain of values to generate new rules that eliminate consideration of detected conflicted decisions that cannot arise within the reduced domain of values; 
incorporating the missing case rules and the new rules into the tree structure of the constrained hierarchical structure to obtain a finalized hierarchical structure that applies the hierarchical rule-based decision policy; and 
But Junker 2 teaches: determining, using the at least one computer device, a completeness  for each decision based on the propagation by deriving a set of missing rules and a place within the  structure for inserting each missing rule of the set of missing rules, the determining including: (C. 8, L. 38-55 and Fig. 1 teach generating missing cases. C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases. The limitation “[d]eriving… a place within the hierarchical structure for inserting each missing rule” is taught by Fig. 2 and C. 9, L. 58-60, which teach a graphical representation of adding missing rules mr1-mr5 to rules r1-r5. Lastly, C. 3, L. 16-18 teach a computer device.)
performing, using the at least one computer device, a completeness analysis that determines the completeness by generating a set of potential missing cases from the plurality of decision tables using constraint solving techniques and evaluating the set of potential missing cases based on the reduced domain of values to generate missing case rules that address only those missing cases that satisfy limitation constraints corresponding to the reduced domain of values; and (C. 8, L. 38-55 and Fig. 1 teach generating missing cases. C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases. The domain of values includes age, value, category. “Using constraint solving techniques” as claimed is taught by solving for most general rules within the age and value constraints.)
incorporating the missing case rules  into the  structure of the constrained hierarchical structure to obtain a finalized hierarchical structure that applies the hierarchical rule-based decision policy; and (Fig. 2 and C. 9, L. 58-60 teach a graphical representation of adding missing rules mr1-mr5 to rules r1-r5)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have incorporated Junker 2’s system of solving for most general missing case rules into Junker 1’s rule hierarchy. A motivation for the combination is that the detection of the conditions of the missing rules in a Business Rule Management System is a difficult task as not all dimensions are relevant. (Junker 2, C. 1, L. 43-47)
However, neither Junker 1 nor Junker 2 explicitly teaches: a hierarchical structure having a tree structure, a plurality of lower levels in the hierarchical structure, and a constrained hierarchical structure having a tree structure
determining a consistency for each decision, the determining including: performing, using the at least one computer device, a consistency check that determines the consistency based on the plurality of decision tables for all values used to make the specific decision for each decision in the constrained hierarchical structure to detect an existence of conflicting decisions and evaluating detected conflicted decisions based on the reduced domain of values to generate new rules that eliminate consideration of detected conflicted decisions that cannot arise within the reduced domain of values; 
	incorporating the new rules into the tree structure of the constrained hierarchical structure 
But Junker 3 teaches: determining a consistency for each decision, the determining including: performing, using the at least one computer device, a consistency check that determines the consistency based on the plurality of decision tables for all values used to make the specific decision for each decision in the constrained hierarchical structure to detect an existence of conflicting decisions and evaluating detected conflicted decisions based on the reduced domain of values to generate new rules that eliminate consideration of detected conflicted decisions that cannot arise within the reduced domain of values; (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038]; the reduced domain of values including age, value, and category is taught by ¶ [0065].)
incorporating the new rules into the… constrained hierarchical structure (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038])
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated Junker 3’s arbitration rules into Junker 1/Junker 2’s hierarchical structure. A motivation for the combination is that Junker 3’s procedure “may include generating arbitration rules resolving conflicts among original rules in the set of prioritized rules, and resolving conflicts among arbitration rules by adding additional priority layers until all conflicts are resolved.” (Junker 3, ¶ [0037], lines 3-7)
	However, neither Junker 1, Junker 2, nor Junker 3 explicitly teaches: a hierarchical structure having a tree structure, a plurality of lower levels in the hierarchical structure, and a constrained hierarchical structure having a tree structure
	But Berlandier teaches: a hierarchical structure having a tree structure (In Fig. 4B, the left model depicts an initial rule hierarchy model before optimization. Geographical regions are organized in a tree structure where the state of Florida (FL) is a root node, the counties of Leon, etc. are branch nodes, and the cities of Tallahassee and Miami are leaf nodes. ¶ [0033] teaches: “An example of an initial rule hierarchy model for alcohol sales in Florida is depicted in FIG. 4B based on user input for associations between examples of a rule hierarchy and a concept hierarchy depicted in FIG. 4A.” The second half of ¶ [0036] discusses Fig. 4B, and ¶ [0040] further discusses the hierarchy of geographic regions.)
a plurality of lower levels in the hierarchical structure (In Fig. 4B the left model depicts an initial rule hierarchy model before optimization having a plurality of lower levels. The counties of Leon, etc. comprise a first lower level, and the cities of Tallahassee and Miami comprise a second lower level. The state of Florida comprises an upper level. The end of ¶ [0036] discusses Fig. 4B, and ¶ [0040] further discusses the hierarchy of geographic regions.)
a constrained hierarchical structure having a tree structure (In Fig. 4B the right model depicts an optimized tree structure representing a constrained hierarchical structure. The tree structure has been constrained by eliminating Polk County, Leon County, and Miami. See the second half of ¶ [0036] and ¶ [0041].)
The feature of an “initial domain of values” is taught by Berlandier’s geographic regions. These features include the state of Florida, the counties of Leon, Dade, Polk, and Lee and the cities of Tallahassee and Miami. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Berlandier’s initial model (Fig. 4B, left side) into the system of Junker 1/Junker 2/Junker 3 to represent an unconstrained hierarchical structure and Berlandier’s optimized model (Fig. 4B, right side) to represent a constrained hierarchical structure. A motivation for the combination is that the tree structure organizes the domain of values, and it is a precursor to optimizing/simplifying the domain of values. (Berlandier, ¶ [0036], first 5 lines and last 4 lines)

	Regarding CLAIM 2, the combination of Junker 1, Junker 2, Junker 3, and Berlandier teaches: The method of claim 1, 
Junker 1 teaches: further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (In paragraphs [0083]-[0086], the system generates the reduced ruleset by processing the text of the original rules)

further comprising generating the hierarchical structure that links all of the rules of the ruleset  by performing a syntactic analysis of the ruleset, (Crossed-out text is not explicitly taught. ¶ [0088]-[0089] teach a hierarchical structure that links all of the rules of the ruleset. ¶ [0083]-[0086] teach the system generates the reduced ruleset by processing the text of the original rules.)
wherein the hierarchical structure generated has a  final decision, a plurality of  intermediate decision connected to the , and a plurality of  input data connected to the plurality of . (Junker 1, ¶ [0088], lines 1-3 teaches: “Hence, if a first rule is more general than a second rule, then the second rule is more specific than the first rule and vice versa.” A final decision as claimed includes Junker’s first, general rule, and an intermediate decision as claimed includes Junker’s second, specific rule. A plurality of input data connected to the intermediate decision includes the input data of Fig. 2A as disclosed by ¶ [0101].)
	However, neither Junker 1, Junker 2, nor Junker 3 explicitly teaches: rules within the tree structure
root node that represents a final decision, decision nodes that each represent an intermediate decision, and leaf nodes each representing input data connected to the plurality of decision nodes 
But Berlandier teaches: rules within the tree structure (In Fig. 4B, the left model depicts an initial rule hierarchy model before optimization. Geographical regions are organized in a tree structure. The end of ¶ [0036] discusses Fig. 4B, and ¶ [0040] further discusses the hierarchy of geographic regions.)
root node that represents a final decision, decision nodes that each represent an intermediate decision, and leaf nodes each representing input data connected to the plurality of decision nodes (Berlandier teaches the bolded limitations. (Berlandier teaches the bolded limitations. In the left model of Fig. 4B, the state of Florida (FL) is a root node, the counties of Leon, etc. are decision nodes, and the cities of Tallahassee and Miami are leaf nodes. The model is used to make decisions, as taught by ¶ [0039], starting at line 7 to the end of the paragraph. Therefore, any node is a decision node under the BRI of this limitation, including the county nodes.) 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Berlandier’s model (Fig. 4B, left side) including the decision nodes into the system of Junker 1/Junker 2/Junker 3. A motivation for the combination is that the tree structure organizes the domain of values, and it is a precursor to optimizing/simplifying the domain of values (Berlandier, ¶ [0036], first 5 lines and last 4 lines) and the model is used to make decisions (Berlandier ¶ [0039], starting at line 7 to the end of the paragraph).

Regarding CLAIM 3, the combination of Junker 1, Junker 2, Junker 3, and Berlandier teaches: The method of claim 1, 
Junker 1 teaches: wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph and filtering out values from the initial domain that are not in the limited ruleset application constraint graph. (¶ [0084]-[0087] teaches eliminating “region” from the domain of values.)

Regarding CLAIM 4, the combination of Junker 1, Junker 2, Junker 3, and Berlandier: The method of claim 1,
However, neither Junker 1, Junker 3, nor Berlandier explicitly teaches: further comprising computing, based on the reduced domain of values, one or more missing cases.
But Junker 2 teaches: further comprising computing, based on the reduced domain of values, one or more missing cases. (C. 8, L. 38-55 and Fig. 1 teach generating missing cases.)

Regarding CLAIM 5, the combination of Junker 1, Junker 2, Junker 3, and Berlandier teaches: The method of claim 4,
However, neither Junker 1 nor Berlandier explicitly teaches: wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases.
But Junker 2 teaches: wherein determining a completeness  for each decision includes generating a list of missing rules based on the one or more missing cases. (C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases.)
However, neither Junker 1, Junker 2, nor Berlandier explicitly teaches: determining a consistency for each decision 
But Junker 3 teaches: determining a consistency for each decision (¶ [0026], first sentence)

Regarding CLAIM 6, the combination of Junker 1, Junker 2, Junker 3, and Berlandier teaches: The method of claim 1, 
However, neither Junker 1 nor Berlandier explicitly teaches: wherein determining a completeness and consistency for each decision includes generating a set of arbitration rules, wherein each arbitration rule that is generated resolves an outcome from a first rule that conflicts with another outcome of at least one other rule.
But Junker 3 teaches: wherein determining a  consistency for each decision includes generating a set of arbitration rules, wherein each arbitration rule that is generated resolves an outcome from a first rule that conflicts with another outcome of at least one other rule. (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038])
However, neither Junker 1, Junker 3, nor Berlandier explicitly teaches: determining a completeness for each decision
But Junker 2 teaches: determining a completeness for each decision (C. 8, L. 38-55 and Fig. 1 teach generating missing cases. C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases.)

	Regarding CLAIM 7 the combination of Junker 1, Junker 2, Junker 3, and Berlandier teaches: The method of claim 6, 
However, neither Junker 1, Junker 2, nor Berlandier explicitly teaches: wherein an arbitration rule, the arbitration rule being a rule that decides conflicting cases and the arbitration rule having a higher priority than existing rules, is associated with a case having at least one conflicting decision.
	But Junker 3 teaches: wherein an arbitration rule, the arbitration rule being a rule that decides conflicting cases and the arbitration rule having a higher priority than existing rules, is associated with a case having at least one conflicting decision. (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038])

CLAIMS 8-14 are directed to computer program products that implement the same features as method claims 1-7, respectively, and are therefore rejected for at least the same reasons therein.
CLAIMS 15-19 are directed to systems that implement the same features as method claims 1-5, respectively, and are therefore rejected for at least the same reasons therein.

Regarding CLAIM 20, the combination of Junker 1, Junker 2, Junker 3, and Berlandier teaches: The system of claim 15, 
However, neither Junker 1 nor Berlandier explicitly teaches: wherein determining a completeness and consistency for each decision includes generating a list of arbitration rules, wherein each arbitration rule that is generated resolves an outcome from a first rule that conflicts with another outcome of at least one other rule.
But Junker 3 teaches: wherein determining a  consistency for each decision includes generating a list of arbitration rules, wherein each arbitration rule that is generated resolves an outcome from a first rule that conflicts with another outcome of at least one other rule. (¶ [0025]-[0027], [0029]-[0030], [0037]-[0038])
However, neither Junker 1, Junker 3, nor Berlandier explicitly teaches: determining a completeness for each decision
But Junker 2 teaches: determining a completeness for each decision (C. 8, L. 38-55 and Fig. 1 teach generating missing cases. C. 9, L. 58 to C. 10, L. 25 and Fig. 3 teach generating missing rules for the missing cases.)

Response to Arguments
Applicant’s arguments with respect to claims 1-20 in the Remarks, pp. 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127